Citation Nr: 0429090	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-08 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear, to include as due to service-connected disability.

2.  Entitlement to service connection for left eye disorder, 
to include as due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.  

This case originally comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).


FINDINGS OF FACT

1.  The veteran does not have hearing loss in the right ear 
that is related to active service.

2.  Hearing loss in the right ear was first manifested many 
years post service, and it is not related to the veteran's 
service-connected post-traumatic headaches.

3.  The veteran does not have a left eye disability.  


CONCLUSIONS OF LAW

1.  Hearing loss in the right ear was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.310 (2004).

2.  A left eye disorder was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In November 2001, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish secondary service 
connection.  He was sent a letter in May 2004, with a copy to 
his representative, in which he was informed of the 
requirements needed to establish direct service connection.  
In accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran after November 
2001 but not after May 2004.  The only evidence not on file 
that has been noted by the veteran are employment physicals 
beginning in the 1980s, which the veteran contends show 
hearing loss in the right ear.  The veteran does not contend 
that these records contain a nexus opinion linking hearing 
loss in the right ear to service or to service-connected 
disability.  Since the Board is willing to concede that the 
veteran had hearing loss in the right ear in the 1980's, 
there is no need to remand this case to attempt to obtain the 
veteran's prior employment records.  Based on this record, 
the Board finds that VA's duty to notify has been satisfied.  

VA did not specifically ask in November 2001 or in May 2004 
for all evidence in the veteran's possession.  The veteran, 
however, by failing to reply to requests for information 
about any additional evidence not of record, has stated sub 
silentio that he neither has nor knows of any further 
pertinent evidence.  Hence, no evidence has been lost to the 
record, and there is no failure to assist the appellant 
simply because VA did not explicitly ask him to submit all 
evidence in his possession.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence. Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that there are examination reports with nexus opinions 
already on file, including in a June 2002 VA audiological 
evaluation and in a November 2003 VA eye examination report.  
The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on both issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his video conference hearing in September 2004.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103.  

Common Factual Background

A January 1972 rating decision service connected the veteran 
for blindness in the right eye with macular degeneration; 
chronic brain syndrome secondary to trauma with headaches and 
postural vertigo; and retained small metallic fragments in 
the skin, face and maxillary sinus.  A July 1972 rating 
decision granted service connection for rhinitis and 
recharacterized the retained small metallic fragments in the 
skin, face, and maxillary sinus as hypertrophic rhinitis with 
maxillary sinusitis and retained foreign bodies of the sinus 
and right cheek.  The veteran's chronic brain syndrome with 
headaches and postural vertigo was recharacterized as post-
traumatic headaches in a July 2002 rating decision.

Although the veteran's service medical records show that he 
was hospitalized in May and June 1970 for a fragment wound to 
the right eye, with a significant loss of vision in the right 
eye, there were no complaints in service involving the left 
eye or of hearing loss.  Uncorrected vision in the left eye 
was 20/20 during hospitalization.  

The veteran complained on VA examination in November 1971 of 
loss of vision in the right eye and of headaches.  Corrected 
visual acuity was 1/200 in the right eye and 20/20 in the 
left eye.  Hearing to conversational voice was 20/20 
bilaterally.  The diagnosis was macular degeneration on the 
right.  The veteran's left eye was normal.  June 1972 VA 
opinions do not involve the veteran's ear or left eye.

The veteran was seen by a private ophthalmologist in December 
1991 and October 1994.  The diagnoses in December 1991 were 
small cataract on the right and floaters.  The diagnosis in 
October 1994 was right macular scar.

The impression on private audiological evaluation in August 
1999 was bilateral symmetric sensorineural hearing loss, 
partially related to noise exposure and partially related to 
genetic predisposition.

On VA eye examination in May 2002, the veteran complained of 
floaters in the left eye.  Corrected visual acuity was 20/200 
on the right and 20/20 on the left.  The diagnoses were 
history of retinal detachment in the right eye with resulting 
macula and other retinal scarring, which has decreased his 
vision in the right eye, and normal ocular health in the left 
eye.  

The diagnoses on VA audiological evaluation in June 2002 were 
bilateral sensorineural hearing loss and bilateral tinnitus.  
The examiner concluded that, based on the veteran's normal 
hearing at service discharge and the current audiological 
findings, it was less than likely that the veteran's hearing 
loss was due to service.

On VA eye evaluation in September 2003, the veteran 
complained of floaters and black spots in his left eye.  
Corrected vision was 20/200 in the right eye and 20/20 in the 
left eye.  There was scarring in the macular region in the 
right eye; the left macular region was clear.  There were 
chorioretinal scars in the periphery of the left eye and 
floaters in both eyes.  The diagnoses were reduced vision in 
the right eye secondary to traumatic macular scarring and 
vitreous floaters in the left eye causing no visual 
disability.  The examiner noted in November 2003 that the 
veteran had excellent visual acuity and peripheral vision in 
the left eye.

The veteran testified at his videoconference hearing before 
the BVA in September 2004 that he incurred hearing loss in 
the right ear and left eye disability due to a Claymore mine 
explosion in service.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for 
any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Although the veteran initially indicated in his October 2001 
statement claiming service connection for the disabilities at 
issue that right ear hearing loss and left eye disability 
were due to service-connected disabilities, he testified at 
his video conference hearing in September 2004 that his 
disabilities were actually incurred as a result of the 
Claymore mine explosion in service.  

The Board notes that although the veteran injured his right 
eye in service, for which he is service-connected, there were 
no complaints or findings of left eye or right ear disability 
in service.  Additionally, there were no complaints or 
findings of left eye or right ear disability on initial post-
service VA general medical examination in November 1971.  In 
fact, the initial post-service notation of either left eye or 
right ear disability was not until hearing loss was shown on 
private audiological evaluation in August 1999, which is many 
years after service discharge.  Even if the Board concedes 
that the veteran had a hearing loss in his right ear sometime 
after 1980, as indicated above, that is still over eight 
years after service discharge.  A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim, which weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Finally, the Board notes that the medical nexus evidence on 
file is against the veteran's claims.  It was reported on VA 
examination in June 2002 that, based on the absence of 
hearing loss at discharge and the recent findings, it was 
less than likely that the veteran's right ear hearing loss 
was due to service.  Another VA examiner concluded after 
evaluation in September 2003 that the veteran did not have a 
left eye disability.

Because all of the elements necessary to warrant service 
connection on a direct basis have not been shown, service 
connection for right ear hearing loss and left eye disability 
on a direct basis is not warranted.  

With respect to whether left eye disability and hearing loss 
in the right ear are secondary to service-connected 
disability, the Board notes that the veteran is service-
connected for right eye disability, post-traumatic headaches, 
and hypertrophic rhinitis with maxillary sinusitis and 
retained foreign bodies of the sinus and right cheek.

The Board would point out that the recent medical evidence 
did not find a disability of the left eye.  Consequently, 
because there cannot be evidence linking a left eye 
disability to service-connected right eye disability, 
service-connection is not warranted on a secondary basis for 
a left eye disability.  

As noted above, the initial medical evidence of right ear 
hearing loss was not until after 1980.  Since service 
connection is in effect for post-traumatic headaches and 
there is current evidence of right ear hearing loss, it must 
now be determined whether the veteran's hearing loss is 
related to his service-connected post-traumatic headaches.  

There is no medical evidence on file linking the veteran's 
current right ear hearing loss to his service-connected post-
traumatic headaches.  Moreover, the veteran testified at his 
video conference hearing in September 2004 that he was not 
really contending that his hearing loss was secondary to 
service-connected disability.  Consequently, because all 
elements necessary for a grant of service connection on a 
secondary basis have not been shown, service connection for 
right ear hearing loss as secondary to service-connected 
post-traumatic headaches is denied.

The Board has considered the veteran's assertions that his 
left eye disability and hearing loss are due to service, or 
to service-connected disability.  However, as a layperson 
without the appropriate medical training and expertise, the 
veteran is not competent to render a probative opinion on a 
medical matter, such as whether he has a current 
"disability," or whether there is a medical relationship 
between a claimed disability and a service-connected 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the veteran's 
claims for service connection for right ear hearing loss and 
left eye disability, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for a left eye disorder is denied.



	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



